Citation Nr: 0942331	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  96-26 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disability on a non secondary basis.

2.  Entitlement to service connection for a low back 
disability as secondary to service-connected hallux valgus 
disabilities.


REPRESENTATION

Appellant represented by:	Vietnam Era Veterans 
Association


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio that denied the Veteran's petition to reopen 
a previously-denied claim for service connection for a low 
back disability.

In March 1998 the Board remanded this issue to the RO for 
issuance of a Statement of the Case (SOC) and appropriate 
development.  

In March 2006 the Board issued a decision that denied several 
claims on appeal.  At that time, the Board also remanded the 
Veteran's claim to reopen a claim for service connection for 
low back disability for further development.  The case has 
been returned to the Board for further appellate review.

A recent rating decision in June 2009 granted service 
connection for rhinitis, claimed as sinusitis.  Accordingly, 
that issue is no longer on appeal before the Board.


REMAND

The Board finds further actions by the originating agency are 
required before the Board decides the issues on appeal.

An unappealed rating decision in September 1994 denied a 
petition to reopen a previously-denied claim for service 
connection for a low back disorder on a direct basis; this is 
the last final denial of the claim.  

The Board notes at this point that service connection may be 
granted for a disability that is proximately due to or the 
result of a service-connected disability.  38 C.F.R. § 
3.310(a).  Additional disability resulting from the 
aggravation of a non service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  In that decision, the Court held that the term 
"disability" as used in 38 U.S.C.A. § 1110 referred to 
impairment of earning capacity, and that such definition 
mandated that any additional impairment (emphasis supplied) 
of earning capacity resulting from an already service-
connected condition shall be compensated. 

The regulation pertaining to secondary service connection was 
amended during the course of the Veteran's appeal, effective 
October 10, 2006, in order to conform VA's regulation to the 
Court's decision.  Under the revised regulation, the rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
Part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  See 38 C.F.R. § 3.310(b) (2007-2008).  This 
requirement was not contained in prior versions of the 
regulation.  See 38 C.F.R. § 3.310 (2006).  Therefore, in 
deciding the claim, the originating agency should apply the 
former version of the regulation.

The Veteran's claim for secondary service connection 
represents a new theory of entitlement that was not 
considered by the RO in the last final denial of the claim.  
Accordingly, that claim must be adjudicated on a de novo 
basis by VA and may not be denied as a "new and material 
evidence" issue.  See Spencer v. Brown, 4 Vet. App. 283 
(1993).  Since the originating agency has not addressed the 
secondary service connection claim on a de novo basis, a 
REMAND is required.  

The issue of whether new and material evidence has been 
presented to reopen a previously-denied claim for service 
connection on a non secondary basis is inextricably 
intertwined with the secondary claim so it also will be 
remanded.  Henderson v. West, 12 Vet. App. 11, 20 (1998), 
Harris v. Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 
7 Vet. App. 116, 118 (1994).  See also Roebuck v. Nicholson, 
20 Vet. App. 307 (2006) (an appellant's alternative theories 
of entitlement to service connection are encompassed within a 
single claim).

Review of the file also shows the Veteran has not been 
adequately notified of the elements required to establish 
entitlement to secondary service connection for a disability.  
While the case is in remand status the RO or the Appeals 
Management Center (AMC) should provide the appropriate VCAA 
notice and consequent assistance.

Accordingly, the case is REMANDED for the following actions:

1.  The RO or the AMC should notify the 
Veteran of the information and evidence 
required to establish entitlement to 
secondary service connection, the 
evidence and information that he should 
submit, and the assistance that VA will 
provide to obtain evidence on his behalf.  

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain a copy of any pertinent evidence 
identified but not provided by the 
Veteran.

3.  Then, the Veteran should be afforded 
an examination by a physician with 
sufficient expertise to determine the 
etiology of the claimed low back 
disorder.

The claims folders must be made available 
to and reviewed by the examiner.  Any 
indicated studies and diagnostics should 
be performed.

Based upon the examination results and 
the review of the claims folders, the 
examiner should provide an opinion with 
respect to each currently present low 
back disorder as to whether there is a 50 
percent or better probability that such 
disorder was caused or permanently 
worsened by the Veteran's service-
connected bilateral hallux valgus 
disabilities.  The rationale for each 
opinion expressed should also be 
provided. 

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
adjudicate on a de novo basis the issue 
of entitlement to service connection for 
low back disability on a secondary basis.  
If it has not been rendered moot, the RO 
or the AMC should readjudicate the issue 
of whether new and material evidence has 
been presented to reopen a claim for 
service connection for low back 
disability on a non secondary basis and 
if so whether the reopened claim should 
be granted.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the RO or the AMC should 
furnish to the Veteran and his 
representative a Supplemental Statement 
of the Case and afford them the requisite 
opportunity to respond before the case is 
returned to the Board for further 
appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

							(CONTINUED ON NEXT PAGE)


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).
 


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


